UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4564


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD LEE JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cr-00326-NCT-1)


Submitted:   December 17, 2013            Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Terry Michael Meinecke, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Richard     Lee     Jones       appeals            his     eighty-seven-month

sentence following his guilty plea to possession with intent to

distribute fifty grams or more of methamphetamine, in violation

of   21   U.S.C.     § 841     (2012).           In   accordance          with    Anders    v.

California,    386 U.S. 738    (1967),         Jones’       counsel    has   filed   a

brief     certifying    that     there      are       no    meritorious       grounds      for

appeal but questioning whether Jones’ sentence is substantively

reasonable.        Jones has not filed a supplemental brief despite

receiving notice of his right to do so.                         We affirm.

             We review Jones’ sentence for reasonableness, using an

abuse of discretion standard.              Gall v. United States, 552 U.S. 38,

51 (2007).      We first review for significant procedural errors,

including improperly calculating the Guidelines range, failing to

consider the 18 U.S.C. § 3553(a) (2012) factors, sentencing under

clearly    erroneous    facts,       or    failing         to    adequately      explain   the

sentence.    Id. at 51; see United States v. Evans, 526 F.3d 155, 161

(4th Cir. 2008).        Only if we conclude a sentence is procedurally

reasonable may we consider its substantive reasonableness.                            United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

             Here,    the    district      court       correctly         calculated   Jones’

Guidelines    range    and    fully       explained         its    reasoning      supporting

Jones’ sentence.        Accordingly, we conclude that the sentence is

procedurally and substantively reasonable.                            See United States v.


                                             2
Montes-Pineda,      445 F.3d 375,      379       (4th    Cir.   2006)      (affording

within-Guidelines range sentence presumption of reasonableness

on appeal).

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious grounds for appeal.                                   We

therefore    affirm       the    district      court’s         judgment.          This   court

requires that counsel inform Jones, in writing, of his right to

petition    the    Supreme       Court   of       the    United      States    for   further

review.     If Jones requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Jones.     We dispense with oral argument because the facts and

legal    contentions       are    adequately            presented      in   the    materials

before    this    court    and    argument         would       not   aid    the   decisional

process.



                                                                                     AFFIRMED




                                              3